Having considered the petition, we conclude that petitioner
                 has not shown that our intervention by way of extraordinary relief is
                 warranted. NRAP 21(b)(1); Pan, 120 Nev. at 228, 88 •P.3d at 844; Smith,
107 Nev. at 677, 818 P.2d at 851; see also Walden v. Fiore, 517 U.S. ,
                      , 134 S. Ct. 1115, 1122 (2014) (holding that jurisdiction was not proper
                 in Nevada where the defendant's only contact with Nevada was his contact
                 with plaintiffs who were Nevada citizens, because the plaintiff cannot be
                 the only link between the defendant and the forum state as it is "the
                 defendant's conduct that must form the necessary connection with the
                 forum State that is the basis for its jurisdiction over him"). Accordingly,
                 we
                                    ORDER the petition DENIED.




                                                              Pickering      14)9
                                                               task



                                                              Parra


                                                                                            J.
                                                              Saitta


                 cc: Hon. Gloria Sturman, District Judge
                      Robison Belaustegui Sharp & Low
                      Lewis Roca Rothgerber LLP/Las Vegas
                      Markowitz, Herbold, Glade & Mehlhaf, PC
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 19474    e